Citation Nr: 0820625	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In February 2008, the veteran testified before the 
undersigned at a videoconference hearing.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling, 
effective October 21, 2003.  In a November 2004 rating 
decision, the RO assigned the veteran a 100 percent rating 
for a period of hospitalization from July 7, 2004 to October 
1, 2004, and 30 percent thereafter.  In an October 2007 
supplemental statement of the case, the RO relied on an 
October 2007 VA examination in continuing the initial 30 
percent rating.  However, since that time, the veteran has 
asserted that his PTSD symptoms have increased in severity 
and/or worsened.  See Transcript of February 2008 hearing, 
page 16.  The veteran also asserted at a February 2008 
hearing before the Board that the October 2007 VA examination 
did not accurately reflect the severity of his PTSD symptoms.  
A new VA examination is therefore warranted.  See 38 C.F.R. § 
3.159 (2007); see also VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).

Further, during the course of his personal hearing, the 
veteran intimated that he was intending to resume active VA 
treatment for his PTSD.  As this matter is being returned for 
an examination, an effort should be made to obtain any 
current VA treatment records no already on file.

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and him to provide 
the name of any health care provider 
that has treated him for the symptoms 
of his PTSD since December 2005.  The 
AMC should obtain all identified 
records.  Any negative response should 
be properly annotated into the record.

2.	Schedule the veteran for a VA 
psychiatric examination to determine 
the current degree of severity of his 
PTSD.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was completed.  
The examiner should identify the 
nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a 
full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and 
an explanation of the significance of 
the current levels of psychological, 
social, and occupational functioning 
which support the score.  The examiner 
should specifically comment on the 
impact of the veteran's PTSD upon his 
social and industrial activities 
including his employability.  The 
rationale for all opinions expressed 
must be provided.

3.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

